Exhibit 10.1

EXECUTION COPY

EXECUTIVE EMPLOYMENT AGREEMENT

 

PARTIES:    Northwest Pipe Company    (“Company”)      
5721 SE Columbia Way, Suite 200          Vancouver, WA 98661          Richard A.
Roman    (“Executive”)   

EFFECTIVE DATE: January 1, 2013

RECITALS

Company wishes to obtain the services of Executive, and Executive wishes to
provide his services to Company, upon the terms and conditions set forth in this
Agreement. Therefore, in exchange for the mutual promises set forth below, the
parties agree as follows:

ARTICLE I

EMPLOYMENT, DUTIES AND TERM

1.1 Employment. Upon the terms and conditions set forth in this Agreement,
Company hereby employs Executive as its Executive Chairman of the Board of
Directors and Executive hereby accepts such employment.

1.2 Duties. Executive shall devote such time and efforts to Company and to
fulfilling his duties under this Agreement as Executive and the Board of
Directors shall mutually agree. Executive shall comply with Company’s policies
and procedures to the extent they are not inconsistent with this Agreement, in
which case the provisions of this Agreement shall prevail.

1.3 Term. This Agreement shall continue in effect from the Effective Date until
terminated in accordance with Article III.

1.4 Review. The Board of Directors shall review Executive’s performance and the
terms and conditions of this Agreement every six (6) months. It is anticipated
that Executive’s employment and this Agreement will be terminated at such time
as Executive’s time commitment is reduced to 25 percent of full-time or less.

ARTICLE II

EXECUTIVE COMPENSATION AND EXPENSES

2.1 Base Salary. For all services rendered under this Agreement as an employee
of Company, Company shall pay Executive an annual base salary in an amount
mutually agreed to by the parties, which initially shall be at an annual rate of
Two Hundred Forty Thousand Dollars ($240,000). Executive’s Base Salary shall not
be decreased unless agreed to in writing by the Executive.

 

1 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

2.2 Incentive Compensation and Fringe Benefits. Executive shall not be eligible
to participate in any of Company’s bonus plans or short-term or long-term
incentive plans; provided, however, that, so long as Executive continues to
serve as an employee of the Company, Executive shall continue to vest in any
bonus and short-term and/or long-term incentive awards made to Executive prior
to the Effective Date in accordance with the terms of the respective award
agreements. Executive shall be entitled to all other benefits made available to
employees of Company generally, and to participate in all other
Company-sponsored fringe benefit plans made available to other executives of
Company (medical, dental, 401K, etc.), provided that Executive shall not be
eligible for an automobile allowance.

2.3 Business Expenses. Company shall, in accordance with, and to the extent of,
its policies in effect from time to time, bear all ordinary and necessary
business expenses reasonably incurred by Executive in performing his duties as
an employee of Company, provided that Executive accounts promptly for such
expenses to Company in the manner prescribed from time to time by Company.

2.4 Taxes and Withholding. All amounts payable to Executive under this Agreement
shall be subject to withholding of amounts required to be withheld by law.

ARTICLE III

TERMINATION

3.1 Termination. This Article sets forth the terms for termination of this
Agreement and Executive’s employment. Except as otherwise provided in this
Agreement, any termination of Executive’s employment shall also constitute a
termination of this Agreement.

3.2 Termination by Company or Executive. Executive may terminate this Agreement
and his employment upon sixty (60) days written notice to Company. Company may
terminate this Agreement and Executive’s employment upon sixty (60) days written
notice to Executive. In the event of termination of Executive’s employment
pursuant to this Section 3.2, Executive shall be paid his Base Salary through
the date of termination; provided, however, that, in the event of termination by
Company, Company shall have the right to make such termination effective
immediately upon notice, in which case Executive shall be paid Executive’s Base
Salary through the sixty (60) day notice period.

3.3 Termination in the Event of Death or Disability. This Agreement shall
terminate in the event of Executive’s death or Disability (as defined below). In
the event of termination due to Executive’s death or Disability pursuant to this
Section 3.3, Executive shall be paid his Base Salary through the date of
termination. For purposes of this Agreement, “Disability” means the inability of
Executive to perform his duties under this Agreement, with or without reasonable
accommodation, because of physical or mental incapacity for a period of at least
12 weeks.

3.4 Benefits Upon Termination. Upon termination of employment for any reason,
Executive shall be entitled to benefits as provided under the terms of the
applicable benefit plans and award agreements under which he is participating as
of the termination date.

3.5 Entire Termination Payment. The compensation provided for in this
Article III shall constitute Executive’s sole remedy for termination of
Executive’s employment pursuant to

 

2 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

this Article. Executive shall not be entitled to any other employment
termination or severance payment that may be payable to Executive under any
other agreement between Executive and Company or under any policy in effect at,
preceding or following the date of termination of Executive’s employment.

ARTICLE IV

ADDITIONAL COMPENSATION

4.1 During the period beginning January 1, 2013 and ending December 31, 2014,
Company shall pay Executive additional compensation as follows: on January 1,
2013, and on the first day of each calendar quarter thereafter through
October 1, 2014, Company shall pay Executive an amount in cash equal to
Sixty-Six Thousand Two Hundred Fifty Dollars ($66,250); provided, however, that,
from and after the date that Executive ceases to be a member of Company’s Board
of Directors, no further payments shall be made to Executive pursuant to this
Article IV. Notwithstanding the foregoing or any other provision of this
Agreement, in the event that Executive ceases to be a member of Company’s Board
of Directors as a result of (i) Executive’s death or Disability, or (ii) a
Change in Control (as defined below), then all amounts remaining that would
otherwise have been paid to Executive had he remained a member of the Board of
Directors through December 31, 2014 shall be paid to Executive in a “lump sum”
payment within 30 days after the date Executive ceases to be a member of
Company’s Board of Directors.

4.2 For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

4.2.1 The approval by the shareholders of Company of:

a. any consolidation, merger or plan of share exchange involving Company (a
“Merger”) in which Company is not the continuing or surviving corporation or
pursuant to which shares of common stock of Company (“Company Shares”) would be
converted into cash, securities or other property, other than a Merger involving
Company Shares in which the holders of Company Shares immediately prior to the
Merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the Merger,

b. any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of Company; or

c. the adoption of any plan or proposal for the liquidation or dissolution of
Company.

4.2.2 At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof unless each new
director elected during such two-year period was nominated or elected by
two-thirds of the Incumbent Directors then in office and voting (with new
directors nominated or elected by two-thirds of the Incumbent Directors also
being deemed to be Incumbent Directors); or

 

3 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

4.2.3 Any Person (as defined below) shall, as a result of a tender or exchange
offer, open market purchases, or privately negotiated purchases from anyone
other than Company, have become the beneficial owner (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of
securities of Company ordinarily having the right to vote for the election of
directors (“Voting Securities”) representing thirty percent (30%) or more of the
combined voting power of the then outstanding Voting Securities.

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for purposes of this Agreement if (a) Executive acquires (other than on the same
basis as all other holders of Company Shares) an equity interest in an entity
that acquires Company in a Change in Control otherwise described under
Section 4.2.1, or (b) Executive is part of a group that constitutes a Person
which becomes a beneficial owner of Voting Securities in a transaction that
otherwise would have resulted in a Change in Control under Section 4.2.3.

4.3 For purposes of this Article IV, the term “Person” shall mean and include
any individual, corporation, partnership, group, association or other “person,”
as such term is used in Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, other than Company or any employee benefit plan(s)
sponsored by Company.

4.4 If Executive continues to serve as a member of Company’s Board of Directors
following the termination of Executive’s employment in accordance with Article
III, Company shall not be prohibited from paying Executive compensation for such
Board service.

4.5 This Article IV, and the rights and obligations created hereby, shall
survive termination of this Agreement.

ARTICLE V

CONFLICT OF INTEREST

5.1 During the term of employment with Company, Executive will engage in no
activity or employment which may conflict with the interest of Company, and will
comply with Company’s policies and guidelines pertaining to business conduct and
ethics.

ARTICLE VI

RESTRICTIVE COVENANTS

6.1 Confidentiality. “Confidential Information” is data, in both tangible and
intangible form, that has been researched, compiled, developed and/or maintained
by Company, and that is not generally known within the industry. Confidential
Information includes, but is not limited to, trade secrets, customer lists,
techniques, plans, methods, data, tables, calculations, information, ideas,
knowledge, data, and know-how related to products, processes, software, designs,
formulae, tests, research, business and/or marketing plans and strategies,
costs, profits, pricing, personnel and financial information, capitalization and
other corporate data and information, and information about or obtained from
customers, authors, suppliers, consultants, licensees, or affiliates.
Confidential Information also includes information Company has received from
third parties in confidence.

 

4 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

6.1.1 Executive shall not use or disclose Confidential Information, in any form,
for any purpose, except in the course of and for the purposes of Executive’s
employment with Company.

6.1.2 Executive will obtain no right, title or interest in the Confidential
Information, or any related information or data. The Confidential Information
and related information shall remain the sole property of Company.

6.1.3 Executive shall return all Confidential Information, including all copies
in any form, to Company immediately upon termination of Executive’s employment
with Company, or earlier upon request.

6.2 Return of Property. In the course of Executive’s employment with Company,
Executive may be provided with equipment, supplies, keys, credits cards,
software, and other property for business use (collectively, “Company
Property”). Executive shall return all Company Property immediately upon
termination of Executive’s employment, or otherwise immediately on Company’s
request.

6.3 Non-solicitation. For one year after Executive’s employment with Company
terminates, regardless of the reason for termination, Executive shall not
(a) directly or indirectly solicit business from any person or entity which then
is or was a Company customer, client or prospect during the twelve (12) months
prior to termination, (b) induce any such person or entity to cease or reduce
their business relationship with Company; (c) induce any person to leave the
employment of Company; or (d) directly or indirectly hire or use the services of
any Company employee unless Executive obtains Company’s written consent.
Executive will not aid others in doing anything Executive is prohibited from
doing himself under this paragraph, whether as an employee, officer, director,
shareholder, partner, consultant or otherwise. For purposes of this paragraph,
the term “solicit” includes (i) responding to requests for proposals and
invitations for bids, (ii) initiating contacts with customers, clients, or
prospects of Company for the purpose of advising them that Executive is no
longer employed by Company and is available for work that is competitive with
the services offered by Company, and (iii) participating in joint ventures or
acting as a consultant or subcontractor or employee of others who directly
solicit business prohibited by this Agreement. The term “Company employee”
includes any then current employee of Company or any person who has left the
employ of Company within the then previous six (6) months. The terms “Company
client” and “Company customer” include any parent corporation, subsidiary
corporation, affiliate corporation or partner or joint venture of a client or
customer. “Company prospect” means any person or entity to whom Company has
submitted a bid or proposal within the then immediately preceding six
(6) months.

6.4 Noncompetition. For one year following the termination of Executive’s
employment for any reason, Executive will not directly or indirectly “Compete”
(as defined below) with Company anywhere Company is doing or planning to do
business, nor will Executive engage in any other activity that would conflict
with Company’s business, or interfere with Executive’s obligations to Company.
“Compete” means directly or indirectly: (i) have any financial interest in,
(ii) join, operate, control or participate in, or be connected as an officer,
employee, agent, independent contractor, partner, principal or shareholder with
(except as holder of not more than five percent (5%) of the outstanding stock of
any class of a corporation, the stock of which is actively publicly traded) or
(iii) provide services in any capacity to those

 

5 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

participating in the ownership, management, operation or control of, and/or
(iv) act as a consultant or subcontractor to, a Competitive Business (defined
below). “Competitive Business” means any corporation, proprietorship,
association or other entity or person engaged in the sale, production and/or
development of products or the rendering of services of a kind similar to or
competitive with that sold, produced, developed or rendered by Company as of the
date Executive’s employment terminates.

6.5 Continuation of Obligations. Except to the extent this Agreement provides
otherwise, the restrictions of and Executive’s obligations under this Article VI
will continue after Executive’s employment terminates, regardless of the reason
for termination. Executive hereby consents to Company providing a copy of this
Agreement to any person or entity to whom Executive may provide services after
his employment with Company terminates, whether as an employee or independent
contractor.

6.6 Consent to Injunction. Executive acknowledges that Company would suffer
irreparable harm for which monetary damages alone would not adequately
compensate Company if Executive breached his obligations under this Article VI.
For that reason, Executive agrees Company shall be entitled to injunctive relief
to enjoin any breach or threatened breach under this Article VI and that the
amount of any bond required to be posted by Company in support of injunctive
relief shall be no more than Five Hundred Dollars ($500). The injunctive relief
provided for in this Section 6.6 shall be in addition to any other available
remedies.

ARTICLE VII

GENERAL PROVISIONS

7.1 Successors and Assigns. Except as otherwise provided in Article VI, this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, administrators, executors, legatees,
and heirs. In that this Agreement is a personal services contract, it may not be
assigned by Executive.

7.2 Survival. Articles IV, VI and VII shall survive termination of this
Agreement.

7.3 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address as set forth at the beginning of this
Agreement. Either party may change its address, by notice to the other party
given in the manner set forth in this Section. Any notice, if mailed properly
addressed, postage prepaid, registered or certified mail, shall be deemed
dispatched on the registered date or that stamped on the certified mail receipt,
and shall be deemed received within the third business day thereafter or when it
is actually received, whichever is sooner.

7.4 Captions. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

7.5 Governing Law and Jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Washington, without regard
to conflict of law principles. The exclusive jurisdiction for any action to
interpret or enforce this Agreement shall be Portland, Oregon.

 

6 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)



--------------------------------------------------------------------------------

7.6 Attorney Fees. In the event of any suit, action or arbitration to interpret
or enforce this Agreement, the prevailing party shall be entitled to its
attorney fees, costs, and out-of-pocket expenses, at trial and on appeal.

7.7 Mediation. In the case of any dispute arising under this Agreement which
cannot be settled by reasonable discussion, the parties agree that, prior to
commencing any proceeding, they will first engage the services of a professional
mediator agreed upon by the parties and attempt in good faith to resolve the
dispute through confidential nonbinding mediation. Each party shall bear
one-half ( 1/2) of the mediator’s fees and expenses and shall pay all of its own
attorneys’ fees and expenses related to the mediation. This Section 7.7 shall
not apply to any action to enforce Executive’s obligations under Article VI.

7.8 Severability. The provisions of this Agreement are severable. The parties
agree that any provision of this Agreement or its application that is held
invalid shall be modified as necessary to render it valid and enforceable. If
any provision of this Agreement or its application is held invalid and cannot be
modified to render it valid and enforceable, the invalidity shall not affect
other obligations, provisions, or applications of this Agreement which can be
given effect without the invalid provisions or applications.

7.9 Waivers. The failure of either party to demand strict performance of any
provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this Agreement or of the right to demand strict
performance in the future.

7.10 Modification. This Agreement may not be and shall not be modified or
amended except by written instrument signed by the parties hereto.

7.11 Entire Agreement. Except for the bonus and short-term and/or long-term
award agreements referred to in Section 2.2 of this Agreement, this Agreement
constitutes the entire agreement between the parties and supersedes all prior or
contemporaneous oral or written agreements, understandings, statements,
representations or promises with respect to its subject matter, including the
Amended and Restated Executive Employment Agreement dated as of April 21, 2011
(the “Prior Agreements”). On and after the Effective Date, neither Company nor
Executive shall have any further rights or obligations under the Prior
Agreements. This Agreement was the subject of negotiation between the parties
and, therefore, the parties agree that the rule of construction requiring that
the agreement be construed against the drafter shall not apply to the
interpretation of this Agreement.

 

RICHARD A. ROMAN     NORTHWEST PIPE COMPANY

 

    By:  

 

      William R. Tagmyer       Chairman of the Board Date: December 19, 2012    
  Date: December 19, 2012

 

7 – EXECUTIVE EMPLOYMENT AGREEMENT (Richard A. Roman)